Citation Nr: 1126467	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  09-19 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a contusion of the left knee.

2.  Entitlement to an effective date prior to November 4, 1983, for the award of service connection for schizophrenia, paranoid type.

3.  Entitlement to an effective date earlier than June 27, 2002, for the assignment of a total (100 percent) rating for schizophrenia, paranoid type.  


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1978 to December 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2002 and August 2008 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In January 2010, the Veteran requested the opportunity to testify at a videoconference hearing held before a Veterans Law Judge from Washington, DC.  In February 2011, he withdrew his request for a hearing, and he has not subsequently renewed his request.  Thus, the Board finds that the request to testify at a hearing has been withdrawn.  See 38 C.F.R. § 20.704.  

Following the RO's the issuance of a supplemental statement of the case (SSOC) in May 2010, the Veteran submitted additional evidence.  Because he waived RO jurisdiction, the Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

In March 2008, the Veteran filed a motion alleging clear and unmistakable error (CUE) in a January 1984 rating decision concerning the denial of service connection for a left knee disorder.  Although the RO discussed the allegation in an August 2008 rating decision, that decision did not fully adjudicate the issue as required under 38 C.F.R. § 3.103, to include notice to the Veteran of his appellate rights.  Therefore, the Board does not have jurisdiction over the CUE petition, and the matter is referred to the AOJ for appropriate action.  

The issues of (1) service connection for a left knee disorder, and (2) entitlement to an effective date earlier than June 27, 2002, for the assignment of a total (100 percent) rating for schizophrenia, paranoid type, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Board denied the Veteran's petition to reopen a claim of service connection for a left knee disorder in June 1991; he withdrew his appeal to the Court of Appeals for Veterans Claims (Court) in November 1992.

2.  The evidence received since June 1991 is neither cumulative nor redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  There was no formal claim, informal claim, or written intent to file a claim of service connection for schizophrenia, paranoid type, prior to November 4, 1983.


CONCLUSIONS OF LAW

1.  As evidence received since June 1991 is new and material, the claim of service connection for a left knee disorder is reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.156 (2010).

2.  The criteria for an effective date earlier than November 4, 1983, for the award of service connection for schizophrenia, paranoid type, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.151, 3.157, 3.155, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In the present appeal, the Board's action below is fully favorable to the Veteran on the petition to reopen the claim of service connection for a left knee disorder.  Accordingly, no further notification or development action is necessary to render a fair decision on the issue.  

With regard to the issue of entitlement to an earlier effective date, the claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that a claim is substantiated once service connection is granted, and, accordingly, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed on this claim under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no pertinent outstanding evidence has been identified that should be obtained.  

It is acknowledged that the Veteran's entire Social Security Administration (SSA) records are not associated with the claims file.  However, the denial of an earlier effective date is based on an undisputed factual record, as explain in detail below.  There is no indication that the SSA records are otherwise relevant in this appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to assist applies only to records relevant to a Veteran's present claim).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Analysis

A.  Petition to Reopen

In the present case, the Veteran filed an original claim of service connection for a left knee injury in November 1983.  The RO denied the claim in a December 1983 rating decision based on a determination that there was no evidence of chronic residuals of a left knee injury.  The Veteran did not file any correspondence within one year of the December 1983 rating decision that may be reasonably construed as a notice of disagreement (NOD).  

The Veteran subsequently filed a petition to reopen the claim, which was denied in a July 1989 decision.  The decision was timely appealed to the Board, which remanded the issue in October 1990.  The appeal was subsequently returned to the Board, and a decision was issued in June 1991 denying the petition to reopen.  The Veteran appealed the issue to the Court of Appeals for Veterans Claims (Court), but the appeal was dismissed upon his motion in November 1992.    

The Veteran filed the present petition to reopen the claim in July 2007.  

Again, the Veteran appealed the June 1991 Board decision to the Court, but the appeal was dismissed and not appealed to the United States Court of Appeals for the Federal Circuit.  Accordingly, the June 1991 Board decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. §§ 511(a), 7103, 7104(a), 7291, 7292; 38 C.F.R. § 20.1100.

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. §§ 3.156(b), 20.302; Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Furthermore, except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. §§ 3.156(c), 20.1000(b).

Otherwise, to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen).  

Regarding petitions to reopen filed on or after August 29, 2001, such as this one, the provisions of 38 C.F.R. § 3.156(a) define "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence is not required "as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). 

Here, the evidence considered in the June 1991 rating decision consisted of the Veteran's service treatment records (STRs), VA and private (non-VA) outpatient treatment records, VA examination results, and the Veteran's own lay statements.  

This evidence included a treatment record in the STRs from January 1979 showing the Veteran's complaints of pain in the left leg after he dropped an ammunition box on it approximately two and one-half weeks prior.  The assessment at that time was contusion, left lateral patella [unreadable].  Also in the STRs was the December 1980 discharge examination, which showed normal clinical evaluation of the lower extremities.  

The post-service treatment records as of the June 1991 rating decision included VA treatment records from October 1981 to November 1981 reflecting complaints of knee pain.  In March 1983, the Veteran underwent a VA examination during which he complained of knee pain since service, although a diagnosis was not made by the examiner.  Then, during VA outpatient treatment in November 1983, an assessment of probable bursitis, left knee was made.  It was noted that films (X-rays) from 1981 were negative.  Private treatment records from April 1989 and May 1989 reflect complaints of left knee pain that had been progressively worsening over the past 10 years.  An assessment of synovitis, left knee, torn left medial meniscus, was made, but it was noted that X-rays showing no abnormalities.  

The Board in June 1991 denied the Veteran's petition to reopen the claim based on the record as described above.  It was determined that additional evidence had been received, but such evidence did not demonstrate that residuals of a left knee contusion were the result of active service.  

In light of the Board's June 1991 determination, the claim may now be reopened if there is competent evidence showing residuals of the left knee contusion during service.  

The evidence associated with the claims file since June 1991 consists of extensive VA and private treatment records, a Social Security Administration (SSA) Administrative Law Judge (ALJ) decision, and the Veteran's own testimonial statements filed in support of his claim.  The Board finds that this evidence includes both new and material evidence sufficient to reopen the claim.

In particular, a private mental health consultation dated in July 1988 notes the Veteran's complaints of pain in the left leg, and then indicates that he had an injury during service, suggesting there may be a relationship between the two.  

Also significant, an August 1990 SSA ALJ decision indicates that "[t]he evidence establishes that [the Veteran] sustained a trauma to his left knee in 1980," which caused his present functional limitations, with bursitis diagnosed upon examination in January 1983, although left knee X-rays in May 1985 were negative for any abnormality.  

Also new, VA X-rays dated in November 2010 reflect findings of mild narrowing of the medial compartment; no significant osteophyte formation; and suggestion of a tiny knee joint effusion.  

Finally, a February 2011 VA treatment record shows the Veteran's complaints of left knee pain since the 1970s; an assessment of knee arthralgia was made. 

The Board finds that the evidence detailed above is new and material, because it demonstrates continued left knee complaints, a diagnosis of arthralgia, and an indication that the two may be related.  This evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110.  Accordingly, the appeal is allowed to this extent.  

As a final matter, the Board notes that additional service records were associated with the claims file in November 1993.  These records constitute official service department records that had not been previously associated with the claims file.  Reconsideration of the claim is not warranted under the provisions of 38 C.F.R. § 3.156(c), however, as the service records are not relevant to the claim of service connection for a left knee disorder.  The additional service records consist of administrative records concerning disciplinary proceedings.  They do not show complaints referable to the left knee, and the Veteran does not indicate that a left knee disorder is due to any event related to these disciplinary proceeding.  Thus, reconsideration of the claim is not warranted.  See 38 C.F.R. §§ 3.156(c), 20.1000(b).



B.  Entitlement to an Earlier Effective Date

The date of the award of service connection for the Veteran's schizophrenia, paranoid type, is presently assigned as effective November 4, 1983.  He contends that an effective date is warranted from December 24, 1980, the day after his service discharge.  

Generally, the effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  When service connection is awarded on a direct basis, the effective date may not be earlier than the day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. §5101(a)); 38 C.F.R. §3.151.  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(a).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

Pursuant to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See Servello, 3 Vet. App. at 199).  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  Id. at (b)(2).

In making all determinations, the Board must consider all of the evidence, including that received prior to previous final decisions and the lay evidence of record.  Hazan v. Gober, 10 Vet. App. 511 (1997); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Once a decision that establishes an effective date becomes final, the only means by which that decision can be revised is through a finding of clear and unmistakable error (CUE).  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006) (holding that any other result would vitiate the rule of finality).  

Here, the claims file shows that the Veteran filed an original claim of service connection on November 4, 1983, for "nerves."  The present effective date is assigned based on this claim.  Previously, in February 1981, the Veteran filed a claim of service connection for skin rash on his chest and hands.  In the February 1981 claim, the Veteran specifically marked that he had not previously filed a claim for VA benefits.  He does not now contend otherwise.  Rather, he now maintains, such as in a June 2002 statement, that his February 1981 claim for a skin condition should have been construed as a claim for a psychiatric disorder, since the skin condition was a manifestation of an undiagnosed (or misdiagnosed) psychiatric disorder.

Thus, the central question is whether his February 1981 claim for skin rash may be reasonably construed as a claim of service connection for a psychiatric disorder.  

A "claim" is a request of entitlement to a benefit based on a current disability.  Hillyard v. Shinseki, No. 08-1733 (U.S. Vet. App. Mar. 29, 2011).  A claimant must identify the benefit sought by describing the nature of the claimed disability.  See Ingram v. Nicholson, 21 Vet. App. 232, 256 (2007).  The scope of a claim should be construed based on the reasonable expectations of a non-expert, self-represented claimant, and the evidence developed during the claims process.  If a Veteran claims service connection for a specific disorder, any disorder reasonably encompassed by the Veteran's claim must be considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

The Veteran may identify the scope of his claim by reference "to a body part or system that is disabled or by describing symptoms of the disability."  The factors to consider are the Veteran's description of his claim, the symptoms he describes; and all the information he submits or VA obtains in support of the claim.  See Clemons, 23 Vet. App. 1; Brokowski, 23 Vet. App. at 86-87.  

Also, if a claim is submitted that does not identify the nature of the claimed disability, but is submitted with medical records "clearly discuss[ing] disabilities or specific symptoms other than those listed on the application, it may be inferred" that the claimant intended to claim disorders suggested by medical records.  See Brokowski, 23 Vet App. at 88 [emphasis in original].  However, claims that present distinct factual bases, such as medical disorders with different medical causes, may be distinguished and adjudicated independently, even if a veteran feels that they are the same.  See Tyrues v. Shinseki, 23 Vet. App. 166, 187 (2009), aff'd  631 F.3d 1380 (Fed. Cir. 2011); Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  

VA must adjudicate all claims "reasonably raised by a liberal reading" of all evidence and pleadings in a claims file, although a claim must be reasonably raised by the evidence.  See Brokowski v. Shinseki, 23 Vet. App. 79, 85, 88 (2009).  A pro se claimant's submissions must be read sympathetically, especially where the claimant suffers from a psychiatric disability.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Comer v. Peake, 552 F.3d 1362, 1368-69 (Fed. Cir. 2009).  

Here, the Veteran wrote in his original claim filed in February 1981 that he was seeking service connection for "Skin Rash on chest & hands."  The evidence of record developed in response to that claim included his STRs.  Of note, the STRs include the December 1980 discharge examination, which shows an assessment of dermatitis, but clinical psychiatric evaluation was "normal."  Also of record were post-service treatment records, including VA treatment records from October 1981 to November 1981 showing treatment for skin rash.  The Veteran also underwent a VA examination in March 1981, but the VA examiner likewise found that the clinical psychiatric evaluation was normal.  Thus, there is no indication of a psychiatric disorder in the evidence developed in response to the Veteran's February 1981 claim.  

In fact, the Veteran testified at a Board hearing in June 2005 (concerning an unrelated appeal) that he was first diagnosed with a psychiatric disorder in 1983.  He further testified that he was not aware of this diagnosis until later.  He acknowledged that he could not have filed a claim of service connection for a psychiatric disorder prior to the time when the disorder was actually diagnosed.  

In light of this history, the Board finds, when considering the record as whole, that the facts are not in dispute in showing that the Veteran did not file a claim of service connection for a psychiatric disorder prior to November 4, 1983.  Although he filed an earlier service connection claim in February 1981, that claim may not be construed, even upon a liberal and sympathetic reading, as raising the issue of service connection for a psychiatric disorder.  Accordingly, an earlier effective date is not warranted on the basis of the Veteran's February 1981 claim of service connection for a skin condition. 

Furthermore, the Board finds no other basis upon which to award an effective date earlier than November 4, 1983.  In this regard, the claims file includes a January 2002 letter from SSA identifying that the Veteran had filed his SSA application in April 1985.  The SSA letter also indicates that the date the disability was established was January 1, 1983.  Although the complete SSA records, other than the January 2002 letter and an August 1990 ALJ decision, are not associated with the claims file, the Board finds that they are not relevant for several reasons.  First, a claim with SSA does not constitute a claim for service-connected disability benefits with VA.  See 38 C.F.R. § 3.151, 3.153 (a joint application with SSA will be considered a claim for death benefits).  Furthermore, SSA records, including any associated VA or private treatment records may only be accepted as an informal claim for increased benefits, but not service connection, once a claim for compensation has already been allowed.  See 38 C.F.R. § 3.157; Servello, 3 Vet. App. at 199.  Moreover, the Veteran's pertinent VA treatment records have previously been associated with the claims file, and they do not show an intent to file a claim of service connection for a psychiatric disorder prior to November 4, 1983.  38 C.F.R. § 3.155(a); Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere presence of the medical evidence" showing treatment for that disorder "does not establish an intent on the part of [a] veteran" to seek service condition for that disorder.).  For these reasons, an earlier effective date is not warranted in light of the SSA records, even to the extent they reflect treatment for a psychiatric disorder and a claim for SSA disability benefits.  

The Veteran wrote in September 2004 that an earlier effective date should be granted because he was awarded service connection in April 1981 for a skin condition.  He emphasized that his symptoms were actually a manifestation of a misdiagnosed (or undiagnosed) psychiatric disorder that had existed since service.  The Board finds that an earlier effective date is not warranted on this basis.  First, an earlier effective date is not warranted from the date of discharge because his claim was not filed within one year of service discharge.  See 38 C.F.R. § 3.400(b)(2).  Moreover, the Board points out, the subsequent award of service connection for his psychiatric disorder is recognition that it has existed since active duty service.  This fact is not in dispute, but it does not alone provide a basis for awarding an earlier effective date.  See id.  

In conclusion, the appropriate effective date for the award of service connection for schizophrenia, paranoid type, is the presently-assigned date of November 4, 1983, which represents the original claim of service connection for this disability.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  There is no legal basis for assignment of any earlier effective date.  The legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Accordingly, the claim must be denied.



ORDER

As new and material evidence has been received to reopen the claim of service connection for a left knee disorder, the appeal to this extent is allowed, subject to further action as discussed below.

An effective date earlier than November 4, 1983, for the award of service connection for schizophrenia, paranoid type, is denied.


REMAND

Upon review, the Board finds that further development is necessary with respect to the claims for (1) service connection for a left knee disorder, and (2) an effective date earlier than June 27, 2002, for the assignment of a total (100 percent) rating for schizophrenia, paranoid type.  

With regard to the reopened claim of service connection for a left knee disorder, the Board finds that a VA examination is necessary.  The Veteran's service treatment records (STRs) reflect an injury in January 1970, when he dropped an ammunition box on his left leg.  The Veteran alleges that he has had continuous left knee pain since that injury.  The more recent evidence of record shows a diagnosis of knee arthralgia at VA in February 2011.  Because the record otherwise lacks sufficient competent evidence upon which the Board can make a decision, remand for a VA examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  

With regard to the claim for an earlier effective date for the award of a total schedular disability rating for schizophrenia, paranoid type, the record shows by way of history that the Board previously remanded a claim for a higher rating for schizophrenia, paranoid type, in November 2006.  Upon remand, the RO issued a rating decision in September 2007 granting a total (100 percent) rating effective from June 27, 2002.  The Veteran filed a notice of disagreement (NOD) in February 2008, disagreeing with the effective date assigned.  He wrote that he was entitled to a total rating from December 23, 1980.  The RO issued a second rating decision in August 2008 denying earlier effective date for the award of a total rating for schizophrenia, paranoid type.  The RO then issued a statement of the case (SOC) in May 2009 addressing the separate claim of entitlement to an earlier effective for the award of service connection for schizophrenia, paranoid type (which the Board denied above).  The RO did not issue a SOC addressing the claim for an earlier effective date.  Under these circumstances, the Board must remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the issues are REMANDED for the following action:

1. The RO must take the appropriate steps to issue the Veteran a statement of the case (SOC) addressing the issue of entitlement to an effective date earlier than June 27, 2002, for the assignment of a total (100 percent) rating for schizophrenia, paranoid type.  This issuance must include all relevant laws and regulations, and a complete description of the Veteran's rights and responsibilities in perfecting an appeal in these matters.  Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on the issue, the RO should undertake any indicated development and adjudicate the claim in light of the entire evidentiary record, and then issue a supplemental statement of the case (SSOC), if appropriate.  

2.  After completing any initial development deemed warranted based upon a review of the entire record, to include associating all pertinent outstanding records with the claims folder, the RO should arrange for the Veteran to undergo an appropriate VA examination to determine the nature and likely etiology of the claimed left knee disorder.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner should provide a current diagnosis and specifically indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that a current left knee disorder was incurred during the Veteran's active service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to his active service.  

In making this determination, the VA examiner is asked to address (1) whether there is any medical reason to accept or reject the proposition that the Veteran's left knee injury during service could have lead to his current condition; and (2) what types of symptoms would have been caused by the type of injury suffered during service.  The examiner is also asked to address the Veteran's own lay statements regarding the continuity of his symptomatology since service.

The examiner should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

3.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim of service connection in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


